UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6974


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVARES ANTRON VICK, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:06-cr-00235-D-1; 5:11-cv-00508-D)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devares Antron Vick, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Devares      Antron       Vick       seeks    to    appeal        the    district

court’s    orders      dismissing         as    untimely       his       28   U.S.C.      §    2255

(2012) motion and denying reconsideration.                              The orders are not

appealable       unless        a    circuit          justice       or     judge        issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this    standard       by

demonstrating         that     reasonable           jurists       would       find     that     the

district       court’s      assessment         of    the     constitutional            claims    is

debatable      or     wrong.        Slack      v.    McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the     motion      states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Vick has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

deny Vick’s motions to place the case in abeyance and appoint

counsel.       We dispense with oral argument because the facts and

                                                2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3